TREAT, District Judge,
overruled the demurrer, stating that the answer presented an issue of fact upon the suspension of the al*1082leged bankrupt’s commercial paper; that if it were true that, as to all the unpaid notes, the bankrupt had the defense set up, or so believed in good faith, and for that reason refused to pay such notes, he could not be charged as having been guilty of an act of bankruptcy by suspending payment; that it was not the intention of the act to force a debtor to pay the face of every piece of paper to which he had put his name, under penalty of being adjudged bankrupt, regardless of any defenses he might have against the same.